Exhibit 10.5

PATENT, COPYRIGHT AND TRADEMARK

SECURITY AGREEMENT

THIS PATENT, COPYRIGHT AND TRADEMARK SECURITY AGREEMENT (the “Agreement”) is
made as of June 30, 2015 between MAD CATZ, INC., a Delaware corporation (“MCI”),
MAD CATZ INTERACTIVE, INC., a corporation organized under the Canada Business
Corporations Act (“Parent”) and MAD CATZ INTERACTIVE ASIA LIMITED, a Hong Kong
corporation (“Mad Catz Asia”; MCI, Parent, and Mad Catz Asia are herein
collectively called, the “Assignors” and each is an “Assignor”) and NEWSTAR
BUSINESS CREDIT, LLC, a Delaware limited liability company, individually and as
agent (“Secured Party”). All capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Loan Agreement (as defined
below).

RECITALS

A. MCI (herein called the “Borrower”), Parent, 1328158 Ontario, Inc., Secured
Party and the lenders from time to time party thereto (collectively, the
“Lenders”) have entered into that certain Loan and Security Agreement of even
date herewith, pursuant to which Lenders have agreed to extend a revolving line
of credit to Borrower on the terms and conditions set forth therein (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”; terms used and not defined herein shall have the
meaning given to such terms in the Loan Agreement).

B. In order to induce the Lender Parties to enter into the Loan Agreement and
the transactions contemplated thereby, and as a condition thereto, each Assignor
(i) has granted to Secured Party, for the benefit of the Lender Parties, a
continuing security interest in substantially all of the personal property
assets of such Assignor (whether pursuant to the Loan Agreement or a Security
Agreement between such Assignor and Secured party), which includes the
Intellectual Property Collateral (as defined below), and (ii) in furtherance
thereof, is required to execute and deliver to Secured Party, for the benefit
and on behalf of the Lender Parties, this Agreement and pursuant hereto to
assign and grant to Secured Party, on behalf of the Lender Parties, a security
interest (to the extent any grant of a security interest is not prohibited by
applicable law or governmental authority) in and to all of each Assignor’s
right, title, and interest in the Intellectual Property Collateral. Any
Intellectual Property Collateral that is registered or has a pending application
is listed on Schedule A attached hereto and incorporated herein by reference, as
the same may be amended and supplemented from time to time.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1. Grant of Security Interest.  Each Assignor hereby grants to Secured Party,
for the benefit of the Lender Parties, as collateral security for the prompt and
punctual payment and performance of the Secured Obligations of such Assignor and
for the prompt



--------------------------------------------------------------------------------

performance by such Assignor of its obligations and undertakings under this
Agreement and the other Loan Documents, a security interest in all of the
Intellectual Property Collateral of such Assignor, whether now owned or
hereafter acquired by such Assignor, and hereby grants, pledges and hypothecates
such Intellectual Property Collateral to Secured Party, for the benefit of the
Lender Parties.

2. Representations, Warranties and Covenants.  Each Assignor covenants, warrants
and represents that:

(a) Set forth on Schedule A attached hereto is a true and complete list as of
the date hereof of all Intellectual Property Collateral of such Assignor that is
registered or has a pending application or is otherwise material to such
Assignors’ business.

(b) Such Assignor is the sole and exclusive owner of its Intellectual Property
Collateral, and such Assignor’s rights in such Intellectual Property Collateral
is free and clear of all liens and encumbrances, except for the security
interest and assignment created by this Agreement and the other Loan Documents
and Permitted Liens. Assignors will defend the right, title and interest in and
to the Intellectual Property Collateral against any and all claims of any third
parties.

(c) All of Assignor’s rights in the Intellectual Property Collateral is valid
and enforceable and is not subject to any claim, judgment or administrative or
arbitral decision that questions its validity or enforceability, any Assignor’s
purported rights thereunder or any Assignor’s rights to use the same in its
business.

(d) Execution, delivery and performance of this Agreement by Assignors does not
(i) violate, conflict with, result in a breach of, constitute a default under,
result in the termination of, or result in the creation of any encumbrances upon
any of the Intellectual Property Collateral, under any agreement to which any
Assignor is a party or by which any Assignor is bound, or (ii) violate any laws,
rules, regulations or orders applicable to any of the Intellectual Property
Collateral.

(e) Assignors have used, and will continue to use for the duration of this
Agreement, reasonably consistent standards of quality in the manufacture of the
products sold under the Trademarks or utilizing any Patents, Copyrights or Other
Assets.

(f) Assignors shall maintain and protect the validity and enforceability of the
Intellectual Property Collateral that is material to the operation of the
business of the Assignors as a whole and shall take any and all actions as are
necessary or appropriate to properly maintain, protect, preserve, care for, and
shall enforce their respective rights in any such Intellectual Property
Collateral, including, without limitation, payment when due of such fees, taxes,
and other expenses which shall be incurred or which shall accrue with respect to
any of the Intellectual Property Collateral, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP.



--------------------------------------------------------------------------------

(g) If Secured Party deems it necessary to perfect Secured Party’s interest in
the Intellectual Property Collateral conveyed hereunder, Assignors shall cause
this Agreement to be properly recorded with the United States Patent and
Trademark Office, the United States Copyright Office, and any other government
or public office or agency of the United States of America, as applicable, and,
except for these filings, no authorization, approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body of the
United States of America or any foreign country is required either (i) for the
grant by Assignors of the security interest granted hereby or for the execution,
delivery or performance of this Agreement by Assignors or (ii) for the
perfection or the exercise by Secured Party of its rights and remedies
hereunder.

(h) All information heretofore, herein or hereafter supplied to Secured Party by
or on behalf of Assignors with respect to any of the Intellectual Property
Collateral is accurate and complete in all material respects.

3. [Reserved].

4. No Sale.  Assignors agree that, until all of the Obligations shall have been
satisfied in full, (i) except as permitted by the Loan Agreement, Assignors will
not sell, assign, transfer or sub-license any of its rights or interests in, to
or under the Intellectual Property Collateral, and (ii) Assignors will not enter
into any agreement which is inconsistent with this Agreement and the Assignors’
obligations hereunder.

5. Additional Intellectual Property Collateral.  If, before the Secured
Obligations shall have been satisfied in full, Assignors shall obtain rights to
any new Intellectual Property Collateral not listed in Schedule A, the
provisions of this Agreement shall automatically apply thereto (to the extent
the grant of a security interest therein is not prohibited by applicable law or
governmental authority), and to the extent an application for registration of
such Intellectual Property Collateral is made and such Intellectual Property
Collateral is material to the operation of the business of the Assignors as a
whole, Assignors shall give Secured Party prompt written notice thereof and,
upon Secured Party’s request, Assignors will execute, deliver and file any
agreements, instruments, registrations and filings which Secured Party may
reasonably request to confirm Secured Party’s security interest therein and to
put such security interest of record in such office. Each Assignor hereby
appoints Secured Party as its attorney in fact, and hereby acknowledges and
agrees that such power of attorney is irrevocable and coupled with an interest.

6. Revision of Schedule A.  Assignors authorize Secured Party to modify this
Agreement by amending Schedule A to include any new Intellectual Property
Collateral (to the extent the grant of a security interest therein is not
prohibited by applicable law or governmental authority) without the necessity of
any Assignor’s approval of or signature to such amendment, and each Assignor
shall do all such other acts (at its own expense) deemed reasonably necessary or
appropriate by Secured Party to implement or preserve Secured Party’s interests
therein. All representations and warranties of Assignors set forth herein shall
be deemed to be restated by Assignors as of the date of any such amendment of or
supplement to Schedule A with full force and effect as though made on such date.



--------------------------------------------------------------------------------

7. Remedies Upon Event of Default.  If any Event of Default (as defined in the
Loan Agreement) shall have occurred and be continuing, Secured Party shall have,
in addition to all other rights and remedies given by this Agreement, those
allowed by law and the rights and remedies of a secured party under the Uniform
Commercial Code as enacted in any applicable jurisdiction and, without limiting
the generality of the foregoing, Secured Party may immediately, without demand
of performance and without other notice (except as set forth below) or demand
whatsoever to Assignors, all of which are hereby expressly waived, and without
advertisement, sell at public or private sale or otherwise realize upon, at a
location reasonably convenient to Secured Party and Assignors, as determined in
good faith by Secured Party, or elsewhere, all or from time to time any part of
the Intellectual Property Collateral, or any interest which Assignors may have
therein, and after deducting from the proceeds of sale or other disposition of
any part of the Intellectual Property Collateral all expenses payable by
Assignors in accordance with the Loan Agreement (including all reasonable
out-of-pocket expenses for broker’s fees and legal services), shall apply the
residue of such proceeds to the payment of the Secured Obligations. Notice of
any sale or other disposition of any part of the Intellectual Property
Collateral shall be given to Assignors at least ten (10) days (or such longer
period as required by applicable law) before the time of any intended public or
private sale or other disposition thereof is to be made, which Assignors hereby
agree shall be reasonable notice of such sale or other disposition. At any such
sale or other disposition, Secured Party may, to the extent permissible under
applicable law, purchase the whole or any part of any of the Intellectual
Property Collateral sold, free from any right of redemption on the part of
Assignors, which right is hereby waived and released. In addition to the
foregoing, if any Event of Default has occurred and is continuing:

(a) Secured Party may license, or sublicense, whether general, special or
otherwise, and whether on an exclusive or non-exclusive basis, any Copyrights,
Patents or Trademarks included in the Intellectual Property Collateral
throughout the world for such term or terms, on such conditions and in such
manner as Secured Party shall in its sole discretion determine;

(b) Secured Party may (without assuming any obligations or liability
thereunder), at any time and from time to time, in its sole discretion, enforce
(and shall have the exclusive right to enforce) against any licensee or
sublicensee all rights and remedies of Assignors in, to and under any Copyright
Licenses, Patent Licenses or Trademark Licenses and take or refrain from taking
any action under any thereof, and ASSIGNORS HEREBY RELEASE SECURED PARTY AND THE
LENDERS FROM, AND AGREES TO HOLD SECURED PARTY AND THE LENDERS FREE AND HARMLESS
FROM AND AGAINST, ANY CLAIMS AND EXPENSES ARISING OUT OF ANY LAWFUL ACTION SO
TAKEN OR OMITTED TO BE TAKEN WITH RESPECT THERETO; and

(c) upon request by Secured Party, Assignors will execute and deliver to Secured
Party a power of attorney, in form and substance satisfactory to Secured Party,
for the implementation of any lease, assignment, license, sublicense, grant of
option, sale or other disposition of a Copyright, Patent or Trademark or any
action



--------------------------------------------------------------------------------

related thereto. In the event of any such disposition pursuant to this Section,
Assignors shall supply its know-how and expertise relating to the manufacture
and sale of the products bearing Trademarks or the products or services made or
rendered in connection with Patents, and its customer lists and other records
relating to such Patents or Trademarks and to the distribution of said products,
to Secured Party.

8. Termination.  It is contemplated by the parties that there may be times when
no Secured Obligations are outstanding, but notwithstanding such occurrences,
this Agreement shall remain valid and shall be in full force and effect as to
subsequent outstanding Secured Obligations. Subject to the terms of the Loan
Agreement, at such time as Assignors shall completely satisfy all of the Secured
Obligations and the termination or expiration of the Loan Agreement and any
other commitment of the Lenders to extend credit to Assignors, this Agreement
shall terminate and Secured Party shall execute and deliver to Assignors, at
Assignors’ expense, all deeds, assignments, termination statements under the
Uniform Commercial Code, and other instruments as may be necessary or proper to
release Secured Party’s security interest in and/or re-vest in Assignors full
title to any part of the Intellectual Property Collateral, subject to any
disposition thereof which may have been made by Secured Party pursuant hereto.

9. Fees and Expenses.  Any and all fees, costs and expenses, of whatever kind or
nature, including the reasonable out-of-pocket attorneys’ fees and legal
expenses incurred by Secured Party in connection with defending or prosecuting
any actions or proceedings arising out of or related to any part of the
Intellectual Property Collateral, shall be borne and paid by Assignors on demand
by Secured Party and until so paid shall be added to the principal amount of the
Secured Obligations and shall bear interest at the highest rate prescribed in
the Loan Agreement.

10. Protection of Intellectual Property Collateral.  Assignors agree to take, at
their respective own expense, commercially reasonable steps to prosecute
diligently any applications related to any Intellectual Property Collateral
pending as of the date of this Agreement or thereafter that is material to the
operation of the business of the Assignors as a whole and will defend and
protect their respective interest in such Intellectual Property Collateral
against any infringement, dilution or misappropriation and will defend any claim
or administrative or arbitral challenge that questions the validity or
enforceability of such Intellectual Property Collateral, any Assignor’s
purported rights therein and thereunder or any Assignor’s right to register or
patent the same or to use and practice the same in its business. Any such
Assignor will give Secured Party notice of any proceeding in which such defense
is being carried on. Except as permitted by the Loan Agreement, Assignors shall
not abandon or dedicate to the public any of the Intellectual Property
Collateral, nor do any act nor omit to do any act if such act or omission is of
a character that tends to cause or contribute to the abandonment or dedication
to the public of any part of the Intellectual Property Collateral that is
material to the operation of the business of the Assignors as a whole or loss of
or adverse effect on any rights in any part of such Intellectual Property
Collateral, without the consent of Secured Party, which consent shall not be
unreasonably withheld.



--------------------------------------------------------------------------------

11. Assignor’s Right to Protect.  Each Assignor shall have the right to bring
any opposition proceedings, cancellation proceedings or lawsuit in its own name
to enforce or protect any part of the Intellectual Property Collateral, in which
event Secured Party may, if necessary, be joined as a nominal party to such suit
if Secured Party shall have been satisfied that it is not thereby incurring any
risk of liability because of such joinder. SUCH ASSIGNOR SHALL PROMPTLY, UPON
DEMAND, REIMBURSE AND INDEMNIFY SECURED PARTY FOR ALL DAMAGES, COSTS AND
EXPENSES, INCLUDING ATTORNEYS’ FEES, INCURRED BY SECURED PARTY IN THE
FULFILLMENT OF THE PROVISIONS OF THIS SECTION 11 IN ACCORDANCE WITH THE TERMS OF
THE LOAN AGREEMENT.

12. Power of Attorney.  Assignors hereby appoint Secured Party as Assignors’
true and lawful attorney-in-fact and proxy with full authority in the place and
stead of Assignors and in the name of Assignors, or otherwise, from time to time
in Secured Party’s discretion after an Event of Default has occurred and during
its continuance, to take any action and to execute any instrument which Secured
Party may deem necessary or advisable to accomplish the purposes of this
Agreement, including any endorsement of any Assignor’s name on all applications,
documents, papers and instruments necessary for Secured Party to use any of the
Intellectual Property Collateral, or any grant or issuance of any exclusive or
non-exclusive license under any of the Intellectual Property Collateral to
anyone else, or necessary for Secured Party to assign, pledge, convey or
otherwise transfer title in or dispose of any of the Intellectual Property
Collateral to anyone else. Assignors hereby ratify all that such attorney shall
lawfully do or cause to be done by virtue hereof. This power of attorney is
irrevocable coupled with an interest.

13. Secured Party’s Rights to Take Action.  If any Assignor fails to comply with
any of its obligations hereunder after reasonable request by Secured Party and
after giving effect to any applicable grace periods, Secured Party may do so in
such Assignors’ name or in Secured Party’s name, but at such Assignor’s expense,
and such Assignor hereby agrees to reimburse Secured Party in full for all
expenses, including reasonable attorneys’ fees, incurred by Secured Party in
protecting, defending and maintaining any of the Intellectual Property
Collateral.

14. Effect on Other Loan Documents.  This Agreement is a “Loan Document” as
defined in the Loan Agreement and is supplemental to the Loan Agreement, and in
no event shall this Agreement, or the recordation of this Agreement or any other
documents in connection herewith with the United States Patent and Trademark
Office, the United States Copyright Office, or any other government or public
office or agency of the United States of America, adversely effect or impair, in
any way or to any extent, the other Loan Documents, and the security interest of
Secured Party in the Collateral (including the Intellectual Property Collateral)
pursuant to the other Loan Documents. Any and all rights and interests of
Secured Party in and to the Intellectual Property Collateral (and any and all
obligations of Assignors with respect to the Intellectual Property Collateral)
provided herein, or arising hereunder or in connection herewith, shall only
supplement and be cumulative and in addition to the rights and interests of
Secured Party (and the obligations of Assignors) in, to, or with respect to the
Collateral (including Intellectual Property



--------------------------------------------------------------------------------

Collateral) provided in or arising under or in connection with the other Loan
Documents. In the event of a conflict between the terms of this Agreement and
the terms of the Loan Agreement, the terms of the Loan Agreement shall control.

15. Preservation of Rights.  No course of dealing between Assignors and Secured
Party, nor any failure to exercise, nor any delay in exercising, on the part of
Secured Party, any right, power or privilege hereunder or under the Loan
Agreement shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or thereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

16. Rights are Cumulative.  All of Secured Party’s rights and remedies with
respect to any of the Intellectual Property Collateral, whether established
hereby or by the Loan Agreement, or by any other agreements or by law shall be
cumulative and may be exercised singularly or concurrently.

17. Notices.  Notices that are required to be delivered hereunder shall be
sufficient if in writing and sent to the addresses set forth in the Loan
Agreement, in the manner and within the time specified in the Loan Agreement.

18. Severability.  The provisions of this Agreement are severable, and if any
clause or provision shall be held invalid and unenforceable in whole or in part
in any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

19. Modification and Amendment.  This Agreement is subject to modification only
by a writing signed by the parties, except as provided in Section 6.

20. Successors and Assigns.  The benefits and burdens of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. Without limiting the generality of the
foregoing, Secured Party and any Lender may (except as otherwise provided in the
Loan Agreement) pledge, assign or otherwise transfer any or all of their
respective rights under any or all of the Loan Documents to any other Person,
and such other Person shall thereupon become vested with all of the benefits in
respect thereof granted herein or otherwise. None of the rights or duties of
Assignors hereunder may be assigned or otherwise transferred without the prior
written consent of Secured Party.

21. Governing Law; Venue.

(a) This Agreement shall be governed and construed in accordance with the laws
of the State of Texas.



--------------------------------------------------------------------------------

(b) Any legal action or proceeding with respect to this Agreement may be brought
in the courts of the State of Texas or in the United States District Court for
the Northern District of Texas, and by execution and delivery of this Agreement,
each Assignor and Secured Party consents to the non-exclusive jurisdiction of
those courts. Each Assignor and Secured Party irrevocably waives any objection,
including any objection to venue on the grounds of forum non conveniens, which
it may now or hereafter have to the bringing of any such action or proceeding in
such jurisdiction. Notwithstanding the foregoing, Secured Party shall have the
right to bring any action or proceeding against Assignors or its property in the
courts of any other jurisdiction Lender deems necessary or appropriate in order
to exercise remedies with respect to the Collateral.

22. Waiver of Jury Trial.  ASSIGNORS AND SECURED PARTY EACH IRREVOCABLY WAIVES
ITS RESPECTIVE RIGHT TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY KIND
BROUGHT BY EITHER AGAINST THE OTHER, WHETHER WITH RESPECT TO CONTRACT CLAIMS,
TORT CLAIMS, OR OTHERWISE. ASSIGNORS AND SECURED PARTY EACH AGREES THAT ANY SUCH
CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT WITHOUT A JURY. WITHOUT
LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO
A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION,
COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE
THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF. THIS
WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT, WHETHER OR NOT SPECIFICALLY SET FORTH THEREIN.

23. Indemnity and Expenses.  In addition to, but not in qualification or
limitation of, any similar obligations under other Loan Documents:

(A) ASSIGNORS WILL INDEMNIFY LENDER FROM AND AGAINST ANY AND ALL CLAIMS, LOSSES
AND LIABILITIES ARISING OUT OF OR RESULTING FROM THIS AGREEMENT (INCLUDING
ENFORCEMENT OF THIS AGREEMENT), WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY ASSIGNORS, AND REGARDLESS OF
WHETHER ANY INDEMNITEE IS A PARTY THERETO, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE NEGLIGENCE OF THE INDEMNITEE;
PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO
THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES
(X) RESULT FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR
(Y) RESULT FROM A CLAIM BROUGHT BY ASSIGNORS AGAINST AN INDEMNITEE FOR BREACH IN
BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER OR



--------------------------------------------------------------------------------

UNDER ANY OTHER LOAN DOCUMENT, IF SUCH ASSIGNOR HAS OBTAINED A FINAL AND
NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF
COMPETENT JURISDICTION.

(B) ASSIGNORS WILL UPON DEMAND PAY TO SECURED PARTY THE AMOUNT OF ANY AND ALL
REASONABLE COSTS AND EXPENSES, INCLUDING THE FEES AND DISBURSEMENTS OF SECURED
PARTY’S COUNSEL AND OF ANY EXPERTS AND AGENTS, WHICH SECURED PARTY MAY INCUR IN
CONNECTION WITH (A) THE TRANSACTIONS WHICH GIVE RISE TO THIS AGREEMENT, (B) THE
PREPARATION OF THIS AGREEMENT AND THE PERFECTION AND PRESERVATION OF THIS
SECURITY INTEREST CREATED UNDER THIS AGREEMENT, (C) THE ADMINISTRATION OF THIS
AGREEMENT; (D) THE CUSTODY, PRESERVATION, USE OR OPERATION OF, OR THE SALE OF,
COLLECTION FROM, OR OTHER REALIZATION UPON, ANY INTELLECTUAL PROPERTY
COLLATERAL; (E) THE EXERCISE OR ENFORCEMENT OF ANY OF THE RIGHTS OF SECURED
PARTY HEREUNDER; OR (F) THE FAILURE BY ASSIGNORS TO PERFORM OR OBSERVE ANY OF
THE PROVISIONS HEREOF, EXCEPT EXPENSES RESULTING FROM SECURED PARTY’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

24. Counterparts; Fax.  This Agreement may be executed in one or more
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement. The
parties hereby acknowledge and agree that facsimile signatures of this Agreement
shall have the same force and effect as original signatures.

25. No Oral Agreements.  THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS
BETWEEN THE PARTIES.

26. Deficiency.  In the event that the proceeds of any sale, collection or
realization of or upon the Intellectual Property Collateral by Secured Party are
insufficient to pay all Secured Obligations and any other amounts to which
Secured Party is legally entitled, Assignors shall be liable for the deficiency,
together with interest thereon as provided in the governing Loan Documents or
(if no interest is so provided) at such other rate as shall be fixed by
applicable law, together with the costs of collection and the reasonable fees of
any attorneys employed by Secured Party or Lenders to collect such deficiency.

27. Definitions.  The following terms shall have the definitions set forth
below:



--------------------------------------------------------------------------------

“Copyright License” means any license or other agreement, whether now or
hereafter in existence, under which is granted or authorized any right to use,
copy, reproduce, distribute, prepare derivative works, display or publish any
records or other materials on which a Copyright is in existence or may come into
existence, including the agreements identified in Schedule A attached hereto.

“Copyrights” means all the following: (a) all copyrights under the laws of the
United States or any other country (whether or not the underlying works of
authorship have been published), whether now or hereafter in existence, and all
registrations and recordings thereof, all intellectual property rights to works
of authorship (whether or not published), and all application for copyrights
under the laws of the United States or any other country, including
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any State thereof or
other country, or any political subdivision thereof, including those described
in Schedule A attached hereto, (b) all reissues, renewals and extensions
thereof, (c) all claims for, and rights to sue for, past or future infringements
of any of the foregoing, and (d) all income, royalties, damages and payments now
or hereafter due or payable with respect to any of the foregoing, including
damages and payments for past or future infringements thereof.

“Domain Names” means all domain names of Assignors, whether now or hereafter in
existence, including those described in Schedule A attached hereto, and all
right, title and interest in respect thereof.

“GAAP” means generally accepted accounting principles as promulgated by the
American Institute of Certified Public Accountants, consistently applied, as in
effect from time to time. Notwithstanding anything herein to the contrary, all
financial statements delivered hereunder shall be prepared and all financial
covenants contained herein shall be calculated, without giving effect to any
election under Statement of Financial Accounting Standards 159 (or any similar
account principal) permitting a Person to value its financial liabilities at the
fair value thereof.

“Intellectual Property Collateral” means any Copyrights, Copyright Licenses,
Other Assets, Patents, Patent Licenses, Trademarks, and Trademark Licenses.

“Other Assets” means any other proprietary rights and intellectual property of
Assignors, including without limitation, formulations, manufacturing procedures,
quality control procedures and product specifications relating to any products
sold under the Patents, Copyrights, Trademarks and Domain Names.

“Patent License” means any license or other agreement, whether now or hereafter
in existence, under which is granted or authorized any right with respect to any
Patent or any invention now or hereafter in existence, whether patentable or
not, whether a patent or application for patent is in existence on such
invention or not, and whether a patent or application for patent on such
invention may come into existence, including the agreements identified in
Schedule A attached hereto.



--------------------------------------------------------------------------------

“Patents” means all the following: (a) all letters patent and design letters
patent of the United States or any other country, whether now or hereafter in
existence, and all applications for letters patent and design letters patent of
the United States or any other country, including applications in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or other country, or any political subdivision
thereof, including those described in Schedule A attached hereto, (b) all
reissues, divisions, continuations, continuations-in-part, renewals and
extensions thereof, (c) all claims for, and rights to sue for, past or future
infringements of any of the foregoing, and (d) all income, royalties, damages
and payments now or hereafter due or payable with respect to any of the
foregoing, including damages and payments for past or future infringements
thereof.

“Secured Obligations” means, with respect to any Assignor, all Obligations of
such Assignor as and when due and payable under or in respect of the Loan
Agreement and any of the other Loan Documents and all renewals, extensions,
amendments, modifications, supplements or restatements of or substitutions for
any of the foregoing.

“Trademark License” means any license or agreement, whether now or hereafter in
existence, under which is granted or authorized any right to use any Trademark,
including the agreements identified on Schedule A attached hereto.

“Trademarks” means all of the following: (a) all trademarks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, service marks, logos, brand names, trade dress, prints and labels on
which any of the foregoing have appeared or appear, package and other designs,
and any other source or business identifiers, and general intangibles of like
nature, and the rights in any of the foregoing which arise under applicable law,
whether now or hereafter in existence, (b) the goodwill of the business
symbolized thereby or associated with each of them, (c) all registrations and
applications in connection therewith, including registrations and applications
in the United States Patent and Trademark Office or in any similar office or
agency of the United States, any State thereof or other country, or any
political subdivision thereof, including those described in Schedule A attached
hereto, (d) all reissues, extensions and renewals thereof, (e) all claims for,
and rights to sue for, past or future infringements of any of the foregoing, and
(f) all income, royalties, damages and payments now or hereafter due or payable
with respect to any of the foregoing, including damages and payments for past or
future infringements thereof.

[SIGNATURES ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date set forth above.

 

ASSIGNORS:

MAD CATZ, INC.

By:

 

 /s/ Darren Richardson

Name:

 

 Darren Richardson

Title:

 

 President & CEO

MAD CATZ INTERACTIVE, INC.

By:

 

 /s/ Darren Richardson

Name:

 

 Darren Richardson

Title:

 

 President & CEO

MAD CATZ INTERACTIVE ASIA LIMITED

By:

 

 /s/ Darren Richardson

Name:

 

 Darren Richardson

Title:

 

 Director



--------------------------------------------------------------------------------

SECURED PARTY:

NEWSTAR BUSINESS CREDIT, LLC

By:

 

 /s/ Greg Gentry

Name:

 

 Greg Gentry

Title:

 

 Senior Vice President